NOT FOR PUBLICATION                        FILED
                       UNITED STATES COURT OF APPEALS                    DEC 11 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

A. T., individually,                              No.   18-35033

                Plaintiff-Appellant,              D.C. No. 2:16-cv-01536-JLR

 v.
                                                  MEMORANDUM*
EVERETT SCHOOL DISTRICT, a public
corporation; et al.,

                Defendants-Appellees.

                       Appeal from the United States District Court
                          for the Western District of Washington
                        James L. Robart, District Judge, Presiding

                        Argued and Submitted November 4, 2019
                                 Seattle, Washington

Before: GOULD and NGUYEN, Circuit Judges, and R. COLLINS,** District
Judge.

      Plaintiff-Appellant A.T. appeals the district court’s order granting summary

judgment in favor of the Everett School District. We have jurisdiction under 28

U.S.C. § 1291. Reviewing the grant of summary judgment de novo, see Gravelet-


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The Honorable Raner C. Collins, United States District Judge for the
District of Arizona, sitting by designation.
Blondin v. Shelton, 728 F.3d 1086, 1090 (9th Cir. 2013), we affirm.

      1.     The district court properly dismissed A.T.’s negligence claim as time

barred because A.T. connected her injuries to her teacher’s sexual abuse by May

2013, and realized she had a negligence claim against the Everett School District

by this time. Therefore, her October 2016 complaint was beyond the three-year

statute of limitations. Under Washington statute, an action “for recovery of

damages for injury suffered as a result of childhood sexual abuse” must be filed

within three years of an event that triggers the commencement of the statute of

limitations period. Wash. Rev. Code § 4.16.340. The three-year period begins to

run when: (a) the act causing the alleged injury occurred; (b) “the victim

discovered or reasonably should have discovered that the injury or condition was

caused by said act;” or (c) “the victim discovered that the act caused the injury for

which the claim is brought.” Id. When viewed in the light most favorable to A.T.,

the record shows that beginning in 2006, A.T. discussed the power differential in

her sexual relationship with her high school teacher and the damage that resulted

from it. In 2010, A.T. was diagnosed with Adjustment Disorder with Mixed

Anxiety and Depressed Mood, and she admitted that she sought counseling for the

emotional issues she suffered from her relationship with a “married man.” By

2012, she believed the relationship was coercive and acknowledged that her

teacher had “groomed” her. She admitted to a counselor that she felt as if she was a


                                          2                                    18-35033
victim, and her relationship caused symptoms of depression, thoughts of self-harm,

shame, and fear. While working through what she later perceived as an abusive

relationship, she described experiencing anxiety, fear, nervousness, lack of

concentration, depression, sleep disturbances, as well as identity and sexuality

issues. Counseling was meant to address these “ongoing issues” surrounding her

sexual relationship with her teacher.

      A.T.’s statements also show that A.T. knew the Everett School District had a

duty to protect her from the teacher’s sexual abuse but failed to do so. She was

aware that she could and should report the sexual abuse to the Everett School

District, and that in doing so the School District would be required to put a stop to

the teacher’s behavior. A.T. decided not to do so to maintain her privacy. A.T. also

knew that the School District had breached its duty to protect her. A.T. admits that

she was aware at the time of the abuse that it was common knowledge among the

teachers in the School District that there was inappropriate conduct occurring

between A.T. and her teacher. In fact, in one incident, another Everett District

employee caught A.T. and the teacher in a “compromised position” in the teacher’s

classroom. Thus, by May 2013, A.T. was aware of the elements necessary for her

negligence claim.

      The only evidence A.T. offers to support her contention that she did not

realize she had a claim against the School District until she met with an attorney is


                                          3                                    18-35033
her conclusory, self-serving statement. The declaration, which runs counter to the

overwhelming weight of the evidence, is insufficient to withstand summary

judgment. See F.T.C. v. Publ’g Clearing House, Inc., 104 F.3d 1168, 1171 (9th

Cir. 1997). A.T. has not supported the alleged accrual date with evidence outside

of her statements; therefore, her claim is distinguishable from other cases in which

the Washington courts have found there was a genuine issue of material fact as to

the discovery date. See, e.g., Korst v. McMahon, 148 P.3d 1081, 1086 (Wash. Ct.

App. 2006) (three family members testified victim had not made connection

between abuse and injury); see also Hollmann v. Corcoran, 949 P.2d 386, 389

(Wash. Ct. App. 1997) (therapist testified that victim had not made causal

connection between the sexual abuse and his resulting Post Traumatic Stress

Disorder).

      2.     Moreover, the district court did not err in deciding A.T.’s claim was

time barred because a plain reading of the statute suggests that accrual is based on

the discovery of the intentional sexual abuse, not the date the victim realizes the

negligent failure to prevent such abuse. See Wash. Rev. Code § 4.16.340(1).

Courts should interpret statutory language by its plain meaning and construe

individual provisions as interrelated. Hollmann, 949 P.2d at 391; Food Marketing

Inst. v. Argus Leader Media, 139 S. Ct. 2356, 2364 (2019) (“In statutory

interpretation disputes, a court’s proper starting point lies in careful examination of


                                           4                                    18-35033
the ordinary meaning and the structure of the law itself.”). Under a plain reading of

Washington Revised Code § 4.16.340, the state statute encompasses all cause of

actions “based on intentional conduct.” Wash. Rev. Code § 4.16.340(1) (emphasis

added). The statute also includes claims of negligence against individuals who

were not the perpetrators of sexual abuse, but who failed to prevent it. C.J.C. v.

Corp. of the Catholic Bishop of Yakima, 985 P.2d 262, 267–68 (Wash. 1999). Yet,

accrual is calculated from the “date of discovery of the last act by the same

perpetrator which is part of a common scheme or plan of sexual abuse or

exploitation.” Wash. Rev. Code § 4.16.340(2) (emphasis added). To engage in

childhood sexual abuse, the act must constitute a violation of defined statutory sex

offenses. Id. Negligence is not one of the listed offenses.

      A plain reading of the statute indicates that a cause of action accrues when there is

an act intended to further a plan of sexual abuse, and all claims arising from the intentional

act by the perpetrator—including the negligence claim—must accrue at the time that the

victim makes a causal connection between this intentional act and the victim’s injury. It is

the intentional act of sexual abuse—not the negligent failure to report childhood sexual

abuse—which causes the statute of limitations to run on the cause of action against the

School District. Because any reasonable jury would conclude that A.T. discovered the

causal connection between the teacher’s abuse and her injury by May 2013, and the

commencement of the limitations period under Wash. Rev. Code § 4.16.340 begins when


                                           5                                    18-35033
the victim discovers the causal connection between the abuse and her injury, A.T.’s claims

accrued by May 2013 and her complaint was beyond the three-year statute of limitations

and time barred.

      3.     In addition, the district court properly concluded that A.T.’s claims were

untimely because A.T.’s PTSD diagnosis was a quantitative, not qualitative difference

from earlier injuries she connected to the sexual abuse, and therefore the statute of

limitations did not reset. The three-year statute of limitations may restart if (1) there is an

injury that is “qualitatively different” from the injury previously experienced, or (2) the

victim did not discover the causal connection of the abuse to the injury until later.

Carollo v. Dahl, 240 P.3d 1172, 1174 (Wash. Ct. App. 2010). However, a diagnosis is

not a separate “injury” under the statute; instead, the “problems associated with” the

diagnosis determine whether the harm is qualitatively different. Id. at 1175. Despite the

subsequent PTSD diagnosis and the alleged alteration in brain chemistry resulting from

PTSD, A.T.’s injury is not qualitatively different because the problems associated with

the PTSD are the same as before diagnosis–nightmares, anxiety, thoughts of self-harm,

depression, concentration difficulties, and hypervigilance. Finally, A.T. does not connect

her decision to undergo a mastectomy to the sexual abuse she suffered. A.T.’s

mastectomy cannot, therefore, sustain her claim.

      AFFIRMED.




                                           6                                     18-35033